DETAILED ACTION
Election/Restrictions
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 26, 2021.
Applicant’s election without traverse of Species I (Figure 1) in the reply filed on March 26, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U.S. Patent 9,599,316 B2).
With regards to Claim 1, Yamada discloses an illumination apparatus for a projector [Figures 1-22] including a light modulator (74), the illumination apparatus including:
A first solid-state-light-based illumination module [e.g., (1000a, 15a-16a)] including a first luminescent material (16a) and a first solid-state light source (10a), which emits a first excitation radiation directed on the first luminescent material, the latter thereupon emitting first luminescence radiation with a first spectrum;
A second solid-state-light source module [e.g., (1000b, 15b-16b)] including a second luminescent material (16b) and a second solid-state light source (10b), which emits a second excitation radiation directed on the second luminescent material, the latter thereupon emitting second luminescence radiation with a second spectrum;
A superposition unit [e.g., (19) and/or (71, 72, 73) or (14, 19, 71-73)], which couples the first and the second luminescence radiation into an illumination beam path, in which the first and the second luminescence radiation is guided up to the end of the illumination beam path in order to illuminate the light modulator; and
A filter unit [e.g., (14) and/or (19)] which filters light with a first color from the first luminescence radiation and light with a second color from the second 
With regards to Claim 2, Yamada discloses the first spectrum has a first power spectral density and the second spectrum has a second power spectral density, and wherein the first power spectral density overlaps with the second power spectral density by more than 50% [Column 5, Lines 62-66].
With regards to Claim 9, Yamada discloses the first and/or second solid-state-based illumination module [e.g., (1000a, 15a-16a); (1000b, 15b-16b)] for producing the luminescence is free from moving parts [e.g., note Figure 1].
With regards to Claim 10, Yamada discloses the filter unit including a dichroic beam unifier [e.g., (14) and/or (19)], which is part of the superposition unit at the same time [e.g., (14, 19, 71-73)].
With regards to Claim 11, Yamada discloses the illumination beam path including a light mixing [e.g., (72)], through which the first and second luminescence radiation passes.
With regards to Claim 12, Yamada discloses a third illumination module [e.g., (1700)] emitting a third radiation, wherein the third radiation is coupled into the illumination beam path via the superposition unit [e.g., (19) and/or (71, 72, 73)].
With regards to Claim 13, Yamada discloses wherein the illumination beam path includes a light mixing rod (72), through which the first and the second luminescence radiation passes, and wherein the illumination apparatus further includes a third illumination module [e.g., (1700)] emitting a third radiation, wherein the third radiation is coupled into the illumination beam path via the superposition unit [e.g., (19) and/or (71, .
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U.S. Patent 9,599,316 B2).
With regards to Claim 17, Yamada discloses a projector [Figures 1-22] including a light modulator (74) and an illumination apparatus, the illumination apparatus including:
A first solid-state-light-based illumination module [e.g., (1000a, 15a-16a)] including a first luminescent material (16a) and a first solid-state light source (10a), which emits a first excitation radiation directed on the first luminescent material, the latter thereupon emitting first luminescence radiation with a first spectrum;
A second solid-state-light source module [e.g., (1000b, 15b-16b)] including a second luminescent material (16b) and a second solid-state light source (10b), which emits a second excitation radiation directed on the second luminescent material, the latter thereupon emitting second luminescence radiation with a second spectrum;
A superposition unit [e.g., (19) and/or (71, 72, 73) or (14, 19, 71-73)], which couples the first and the second luminescence radiation into an illumination beam path, in which the first and the second luminescence radiation is guided up to the end of the illumination beam path in order to illuminate the light modulator; and
A filter unit [e.g., (14) and/or (19)] which filters light with a first color from the first luminescence radiation and light with a second color from the second luminescence radiation such that light with the first and the second color is present at the end of the illumination beam path.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Dependent Claims 3-4, 6, and 8, the Applicant has sufficiently claimed and defined the illumination apparatus, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims and therein to:
Dependent Claims 3 and 8: the second spectrum including an infrared component which is passed on by the filter unit; and
Dependent Claims 4 and 6: the first spectrum has a maximum at a first wavelength and the second spectrum has a maximum at a second wavelength, the second wavelength being longer than the first wavelength, wherein the first luminescence radiation is provided with a first luminous power and the second luminescence radiation is provided with a second luminous power, and wherein the filter unit uses at least 70% of the provided first luminous power for the light with the first color from the first luminescence radiation and uses at most 30% of 
Claims 5 and 7 stand rejected based on dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

June 12, 2021
/Jason M Han/Primary Examiner, Art Unit 2875